Citation Nr: 1605784	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  06-17 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a lumbar spine disorder, to include a loss of bone density.

3.  Entitlement to service connection for a right hip disorder, including sciatica, to include as secondary to a lumbar spine disorder.

4.  Entitlement to an initial compensable disability rating for hallux valgus with bilateral calcaneal spurs.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1975, August 1975 to August 1977, and August 1988 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, August 2005, and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) St. Louis, Missouri, and Muskogee, Oklahoma.  The Muskogee RO has current jurisdiction.

In October 2007, the Board, inter alia, remanded the claims for service connection for a lumbar spine disorder and an initial compensable rating for hallux valgus for further development.

In August 2009, the Veteran testified before Veterans Law Judge (VLJ) Parakkal during a videoconference hearing.  The Veteran's testimony was not limited to, but included, the matters of entitlement to service connection for a lumbar spine disorder and an initial compensable rating for hallux valgus. A transcript of the hearing is included in the electronic claims file.  VLJ Parakkal noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

In February 2010, the Board, inter alia, remanded the claims for service connection for a lumbar spine disorder and an initial compensable rating for hallux valgus for further development.  As pertinent to this decision, the RO provided the Veteran with updated 38 U.S.C.A. § 5103(a)  notice and scheduled VA examinations, in accordance with the remand directives.  There has been substantial compliance with the Board's remand directives as they pertain to the claims subject to this decision.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In February 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record 

In April 2015, the Veteran testified before VLJ Clementi during a videoconference hearing.  The Veteran's testimony was not limited to, but included, the matters of entitlement to service connection for pes planus and a right hip disorder, to include as secondary to a lumbar spine disorder. A transcript of the hearing is included in the electronic claims file.  VLJ Clementi noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). 

In October 2015, the Veteran was sent a letter notifying her that when two hearings have been held by different VLJs concerning the same issues, the law requires that the Board assign a third VLJ to decide the common issues by way of a panel decision.  See 38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  The Veteran was afforded the opportunity for a third hearing on the common issues, set forth in the October 2015 letter, but declined in November 2015.  Veterans Benefits Management System (VBMS) Entry November 18, 2015; Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Thus, no further hearing will be held, and this adjudication constitutes the panel decision on those issues common to the August 2009 and April 2015 hearings.  Separate decisions on the issues exclusive to VLJ Parakkal, and those exclusive to VLJ Clementi, will also be issued.

As a review of the medical evidence reveals multiple diagnoses involving the Veteran's lumbar spine, the claim has been recharacterized to include any lumbar spine disorder.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

The RO has treated the claim involving the right hip as an application to reopen a previously denied claim.  The record shows, however, that in October 2005, the Veteran and her representative submitted a notice of disagreement (NOD) in response to the August 2005 rating decision that first denied her service connection for a right hip disorder.  See VBMS Entries August 23, 2005, October 24, 2005.  The RO did not deny service connection for a right hip disorder prior to August 2005.  The Board will not require new and material evidence in order to adjudicate the claim on the merits.

The electronic filing system contains additional documents that were associated with the record since the RO's last readjudication of the claims without a waiver of RO jurisdiction.  However, as pertinent to this appeal, the records contain information redundant and/or duplicative of that already of record.  Moreover, as the claim for service connection for pes planus is being granted, and the remaining claims are being remanded, there is no risk of prejudice to the appellant from proceeding without the waiver. 
This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

As noted by the Board in February 2010, the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of asbestos exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is, again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a lumbar spine disorder, entitlement to service connection for a right hip disorder, and entitlement to an initial compensable disability rating for hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral pes planus is related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for bilateral pes planus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is granting service connection for bilateral pes planus, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Due consideration must be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. §§ 1154(a).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of bilateral pes planus, or flat feet, documented, for example, on VA examination in January 2012.  VBMS Entry January 12, 2012, p. 41, 45, 47.  The examiner noted the condition was first diagnosed in 1978.
The Veteran contends she experienced pain in the arches in her feet throughout service related to wearing combat boots with no arch support.  She contends she wore the boots for all activities, including running and physical training.  She contends that only male-sized boots were available, and that the boots did not fit her well.  See January 2012 VA examination report; August 2009 personal hearing; April 2015 personal hearing.

Service treatment records (STRs) do not indicate the presence of any foot problems prior to service.  In September 1993, the Veteran sought treatment for painful arches in both feet.  VBMS Entry September 21, 2007, p. 77/95.  On a service examination in October 1999, bilateral fallen arches with severe cramping were documented.  The examiner noted the Veteran had been prescribed shoe inserts.  Id. at 20-24/95.  On separation examination in April 2004, the Veteran's bilateral fallen arches were again documented.  It was noted the Veteran had received shoe inserts from a podiatrist.  VBMS Entry August 12, 2005, p. 43/86. In June 2004, the Veteran sought treatment for bunions and sharp, shooting pain in the arches of her feet.  VBMS Entry August 12, 2005, p. 35/97.

The Board finds the Veteran is competent to provide evidence regarding the nature of her service, which included wearing ill-fitting combat boots for physical activities.  Symptoms related to wearing such boots are capable of lay diagnosis because they are readily sensed by the person experiencing it.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (lay testimony is competent to establish the presence of varicose veins); but see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Veteran is also credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's assertions regarding the nature of her in-service foot problems have been consistent throughout the appeal.  Her contentions are further supported by the STRs.  The Board finds the Veteran is both competent and credible regarding her assertions as to the nature of her service, which included excessive use of poorly-fitting combat boots for physical activities.

On the issue of nexus, the only evidence is January 2012 VA examiner's notation that the onset of bilateral pes planus was in 1978, and a May 2013 private medical report of Dr. M.  In the May 2013 report, Dr. M. stated he had reviewed the claims file and examined the Veteran.  He provided a thorough recitation of pertinent evidence and medical history relating to the Veteran's bilateral pes planus.  He discussed the STRs documenting fallen arches in service.  He opined, "it is my medical opinion that it is more likely than not that her bilateral Pes Planus problem is the direct result of having worn improper [sic] boots for decades while in the military and that her disability is severe in nature."  VBMS Entry May 21, 2013, p. 18.  Dr. M. further stated, "without question the etiology of her arches breaking down is secondary to the extensive marching/hiking in improper boots. Not only did she have to wear men's boots, but there were no proper arch supports built into the boots."
  
The May 2013 medical report is adequate for purposes of adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Dr. M. based his conclusions on the Veteran's reported in-service symptoms, which she is competent to report and which are consistent with the circumstances of her service, as well as the STRs.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He provided a rationale for his conclusion that the onset of the Veteran's bilateral pes planus was in service based on an assessment of her current problems and documented symptoms in service.  There is no evidence to the contrary of Dr. M.'s opinion.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  
At a very minimum, the evidence is in equipoise in showing that the current bilateral pes planus is due to an injury that was incurred in service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

The Board expresses no opinion regarding the severity of the bilateral pes planus.  The RO will assign an appropriate disability rating and effective date on receipt of this decision, based on application of all regulations including application of the Schedule for Rating Disabilities, the anti-pyramiding provisions and other law.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for bilateral pes planus is granted.


REMAND

VA examinations, accounting for all symptomatology documented in the Veteran's service treatment records (STRs), are required prior to appellate adjudication of the claims for service connection for a lumbar spine disorder and right hip disorder.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Adjudication of the claim for entitlement to an initial compensable disability rating for hallux valgus must be deferred, pending development of a claim for entitlement to a TDIU which is being remanded in a separate decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the etiology of her lumbar spine and right hip disorders.

The claims e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must then provide an opinion as to (i.) whether a lumbar spine or right hip disorder began during active service or is related to any incident of service, (ii.) whether a lumbar spine or right hip disorder was caused or aggravated (chronically worsened) by any service-connected disability, and (ii.) whether arthritis of the lumbar spine or right hip manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* November 1992 STR documenting a pulled muscle in the low back.  VBMS Entry September 21, 2007, p. 78/95.

* November 1996 STR containing results of a December 1996 bone density study.  VBMS Entry August 12, 2005, p. 8/90.

* August 2000 STRs documenting low back pain with radiation into the leg that had been present for 8 months.  The Veteran's pain level was characterized as 8/10.  She was prescribed physical therapy.  VBMS Entry September 21, 2007, p. 53/95, 82-83/95.

* August 2000 STR documenting low back pain with sciatica.  VBMS Entry September 21, 2007, p. 55/95.

* September 2000 STR diagnosing mechanical low back pain.  VBMS Entry September 21, 2007, p. 54/95.

* April 2003 Physical Profile issued for low back pain and knee problems.  VBMS Entry August 12, 2005, p.41/90.

* September 2004 VA examination report documenting bone density measurements of the lumbar spine, and diagnosing sciatica.  Opinions on the etiology of a lumbar spine or right hip disorder were not provided.

* April 2010 VA examination report finding that the May 2004 in-service bone density study was normal.  The examiner found there was no current evidence of osteopenia, osteoporosis, or a chronic disability of the lumbar spine related to osteoporosis.  The examiner stated that the Veteran had mild degenerative changes of the lumbosacral spine which were a normal process of aging.  The examiner did not address the symptomatology documented in the STRs other than the May 2004 bone density study.

* January 2012 VA joints examination containing no opinion on the etiology of a lumbar spine or right hip disorder.

* May 2013 private medical report of Dr. M., diagnosing chronic mechanical low back syndrome with degenerative joint disease.  Dr. M. did not provide an opinion on the etiology of a lumbar spine or right hip disorder.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims for entitlement to service connection for a lumbar spine and right hip disorder, considering all evidence.  If the benefits sought remain denied, the Veteran and her representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

3.  The Veteran's claim for a TDIU is being remanded in a separate decision in order to afford the Veteran with her requested videoconference hearing.  Following the Board's adjudication of the TDIU claim, readjudicate the claim for entitlement to an initial compensable disability rating for hallux valgus with bilateral calcaneal spurs, considering all evidence.  If the benefit sought remains denied, the Veteran and her representative must be provided SSOC.  An appropriate period of time must be allowed for a response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







____________________________                       ____________________________ 
          VITO A. CLEMENTI	                                                K. PARAKKAL            
            Veterans Law Judge	                                              Veterans Law Judge
       Board of Veterans' Appeals  		        Board of Veterans' Appeals


____________________________
P.M. DILORENZO
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


